of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b01 number info release date genin-119917-09 ---------------------- --------------------------------------- ------------------------------ uil dear ------------------- this letter responds to your inquiry dated date relating to capital_loss carryovers we are pleased to provide the following general information an individual taxpayer can claim capital losses only to the extent of capital_gains plus if losses exceed gains the lower_of dollar_figure dollar_figure for married individuals filing separate returns or the excess of losses over gains sec_1211 of the code individual taxpayers can carry capital losses that exceed the limitation forward to future tax years sec_1212 of the code the excess of net_short-term_capital_loss over net_long-term_capital_gain for the year is carried over as a short- term capital_loss in succeeding years sec_1212 of the code the excess of net_long-term_capital_loss over net_short-term_capital_gain for the year is carried over as net_long-term_capital_loss in succeeding years sec_1212 of the code the number of years that the excess losses can be carried forward is not specifically limited however the amount that can be carried forward is limited in determining the amount that can be carried forward to the next taxable_year the lesser_of the dollar_figure loss allowed under sec_1211 of the code or the adjusted_taxable_income is treated as a gain which will reduce the carryover sec_1212 of the code the loss allowed under sec_1211 is considered whether or not it is taken in the taxable_year rev_rul c b the phrase adjusted_taxable_income means the taxpayer’s taxable_income which may be expressed as a negative_amount if deductions exceed income increased by the dollar_figure loss allowed by sec_1211 and the deduction for personal exemptions sec_1212 of the code in a year that the taxpayer’s deductions exceed income by an amount greater than the sum of dollar_figure and the amount allowable as a deduction for personal exemptions the capital_loss_carryover will not be reduced genin-119917-09 i hope this information is helpful please call -------------------- at --------------------- if you have any questions sincerely john p moriarty chief branch income_tax accounting
